Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
12, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00226-CV



     IN RE TURNER JONES AND NATIONWIDE COIN & BULLION
                   EXCHANGE, INC., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-14386

                        MEMORANDUM OPINION

      On April 2, 2018, relators Turner Jones and Nationwide Coin & Bullion
Exchange, Inc. filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. Relators also
filed a supplemental petition on April 20, 2018. Relators ask this court to compel
the Honorable William R. Burke, presiding judge of the 189th District Court of
Harris County, to set aside his April 11, 2018 order denying their motion to dismiss
filed pursuant to Texas Rule of Civil Procedure 91a.1

      Relators have not established that they are entitled to mandamus relief. See
In re Williams, 378 S.W.3d 503, 505 (Tex. App.—Houston [14th Dist.] 2012, orig.
proceeding). Accordingly, we deny relators’ petition and supplemental petition for
writ of mandamus. We also deny relators’ motion to stay.


                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




      1
          See Tex. R. Civ. P. 91a.
                                         2